DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-5 and 21-25 are pending wherein claim 1 is amended, claims 6-20 are canceled and claims 21-25 are new. 

Status of Previous Rejections
	The previous rejection of claims 1, 3 and 5 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goncharov et al. (US 2017/0100804) is withdrawn in view of the Applicant’s amendment to claim 1. The previous rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Goncharov et al. (US 2017/0100804) is withdrawn in view of the Applicant’s amendment to claim 1. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nemoto et al. (US 2010/0158681). 
In regard to claims 1 and 4, Nemoto et al. (‘681) discloses a nickel based alloy forged rotor blade or stator blade of a steam turbine comprising 18 to 28 mass percent chromium (abstract and [0015-0016]). Nemoto et al. (‘681) further discloses a thickness of 40 mm [0066], which is thicker than 10 micrometers as claimed. 
With respect to the component being “electroformed”, the Examiner notes that the claims are drawn to a product and not a process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
With respect to the recitation “self-supporting” in claim 1, Nemoto et al. (‘681) discloses forged rotor blade or stator blade of a steam turbine, which would be considered a self-supporting article/structure. 
In regard to claim 3, Nemoto et al. (‘681) further discloses a thickness of 40 mm [0066], which is thicker than 125 micrometers as claimed. 


Claims 1, 5 and 25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Burke et al. (US 6,331,217). 
In regard to claims 1, 5 and 25, Burke et al. (‘217) discloses forming a single crystal blade and vanes from CMSX-4 alloy wherein the thickness of the blade would be 102 mm (column 7 and column 13). Burke et al. (‘217) further discloses wherein the chromium content of the CMSX-4 alloy would be 6.6 weight percent (Table 1). 
With respect to the component being “electroformed”, the Examiner notes that the claims are drawn to a product and not a process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
With respect to the recitation “self-supporting” in claim 1, forming a single crystal blade from CMSX-4 alloy wherein the thickness of the blade would be 102 mm (column 7), which would be considered a self-supporting article/structure. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto et al. (US 2010/0157681). 
In regard to claim 2, Nemoto et al. (‘681) discloses a nickel based alloy forged part of a steam turbine comprising 18 to 28 mass percent chromium, which overlaps the range of the instant invention thereby establishing prima facie evidence of obviousness (abstract and [0016]). MPEP 2144.05 I. 

	Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto et al. (US 2010/0157681) as applied to claim 1, and further in view of Padture et al. (US 6,015,630). 
	In regard to claims 21 and 24, Nemoto et al. (‘681) discloses turbine blades as set forth above, but Nemoto et al. (‘681) does not specify wherein the turbine blades would have a protective coating.
	Padture et al (‘630) discloses adding thermal barrier coatings to blades and vanes in order to insulate and protect the blades and vanes in order to meet aggressive engine efficiency and durability performance goals (column 1 and claims). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add thermal barrier coatings, as disclosed by Padture et al. (‘630), to the turbine blades, as disclosed by Nemoto et al. (‘681), in order to insulate and protect the blades and vanes in order to meet aggressive engine efficiency and durability performance goals, as disclosed by Padture et al. (‘630) (column 1 and claims).
	Still regarding claim 21, Padture et al. (‘630) discloses wherein the low conductivities of YAG-based ceramics results in a lower level of diffusivity that retards oxidation (improves oxidation resistance) (column 5). 
	In regard to claim 22, Padture et al. (‘630) discloses wherein YAG-based ceramics would include aluminum (column 4). 
	In regard to claim 23, Padture et al. (‘630) discloses wherein the coating would be compatible with bondcoats such as NiCoCrAlY, NiCoCrAlY+Si+Hf, PtAl and the like (column 6). 

Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive. 
First, the Applicant primarily argues that Nemoto et al. (‘681) does not teach a self-supporting turbine component electroformed of a nickel-chromium (Ni-Cr) alloy including from 2 to 50 weight percent chromium balanced by nickel, wherein the Ni-Cr alloy is thicker than 10 micrometers. 
In response, the Examiner notes that Nemoto et al. (‘681) discloses a nickel based alloy forged rotor blade or stator blade of a steam turbine, which would be considered a self-supporting article/structure, comprising 18 to 28 mass percent chromium (abstract and [0015-0016]). Nemoto et al. (‘681) further discloses a thickness of 40 mm [0066], which is thicker than 10 micrometers as claimed. 
Second, Applicant’s additional arguments have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSEE RANDALL ROE whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759